 



Exhibit 10.2
Williams Partners GP LLC
Long-Term Incentive Plan
Grant of Restricted Units
Grantee
                                                                                
Grant Date                                                             , 200___

1.   Grant of Restricted Units. Williams Partners GP LLC (the “Company”) hereby
grants to you                      Restricted Units under the Williams Partners
GP LLC Long-Term Incentive Plan (the “Plan”) on the terms and conditions set
forth herein and in the Plan, which is incorporated herein by reference as a
part of this Agreement. In the event of any conflict between the terms of this
Agreement and the Plan, the Plan shall control. Capitalized terms used in this
Agreement but not defined herein shall have the meanings ascribed to such terms
in the Plan, unless the context requires otherwise.   2.   Regular Vesting.
Except as otherwise provided in Section 3 below, the Restricted Units granted
hereunder shall vest (in installments if applicable) in accordance with the
following schedule:

                  Cumulative Vested Vesting Date   Vested Increment   Percentage
 
       
 
       
 
       
 
       

    You are entitled to receive all cash distributions made with respect to
Restricted Units registered in your name and are entitled to vote such
Restricted Units, unless and until the Restricted Units are forfeited. Such cash
distribution shall be made without interest no later than on the first day of
the month next following the month in which cash distributions are made to
Unitholders.       The number of Restricted Units that vest as of each date
described above will be rounded down to the nearest whole Restricted Unit, with
any remaining Restricted Units to vest with the final installment. Your
employment with the Company must be continuous from the date of the grant
through the applicable vesting date in order for the Award to become vested with
respect to additional Units on such date.   3.   Events Occurring Prior to
Regular Vesting.

  (a)   Death or Disability. If your employment with the Company terminates as a
result of your death or a disability (within the meaning of Section 22(e)(3) of
the Internal Revenue Code of 1986, as amended and in effect from time to time
(the “Code”)), the Restricted Units then held by you automatically will become
fully vested upon such termination.

1



--------------------------------------------------------------------------------



 



  (b)   Termination by the Company other than for Cause. If your employment is
terminated by the Company for any reason other than “Cause,” as determined by
the Company, the Restricted Units then held by you automatically will become
fully vested upon such termination.     (c)   Other Terminations. Except as
provided in Section 3 hereof, if you terminate from the Company for any reason
other than as provided in Sections 3(a) and (b) above, all unvested Restricted
Units then held by you automatically shall be forfeited without payment upon
such termination.     (d)   Change of Control. All outstanding Restricted Units
held by you automatically shall become fully vested upon a Change of Control.

For purposes of this Section 3, “employment with the Company” shall include
being an employee of or a director or consultant to the Company or an Affiliate.
For purposes of this Section 3, “Cause” is defined as:
(1) an act by the Grantee of willful misrepresentation, fraud or willful
dishonesty intended to result in substantial personal enrichment at the expense
of the Company or an Affiliate;
(2) the Grantee’s willful misconduct with regard to the Company or an Affiliate
that is intended to have a material adverse impact on the Company or an
Affiliate;
(3) the Grantee’s material, willful and knowing violation of Company or
Affiliate guidelines or policies or the Grantee’s fiduciary duties which has or
is intended to have a material adverse impact on the Company or an Affiliate;
(4) the Grantee’s willful or reckless behavior in the performance of his or her
duties which has a material adverse impact on the Company or an Affiliate;
(5) the Grantee’s willful failure to perform his or her duties or to follow a
written direction of the Chairman or the board of directors of the Company;
(6) the Grantee’s conviction of, or pleading nolo contendere or guilty to, a
felony; or
(7) any other willful material breach by the Grantee of his or her obligations
to the Company or an Affiliate that, if curable, is not cured within 20 days of
receipt of written notice from the Company or an Affiliate.

4.   Unit Certificates. A certificate evidencing the Restricted Units shall be
issued in your name, pursuant to which you shall have all voting rights. The
certificate shall bear the following legend:

          The Units evidenced by this certificate have been issued pursuant to
an agreement made as of                                         , 200___, a copy
of which is attached hereto and incorporated herein, between Williams Partners
GP LLC (the

2



--------------------------------------------------------------------------------



 



“Company”) and the registered holder of the Units, and are subject to forfeiture
to the Company under certain circumstances described in such agreement. The
sale, assignment, pledge or other transfer of the Units evidenced by this
certificate is prohibited under the terms and conditions of such agreement, and
such Units may not be sold, assigned, pledged or otherwise transferred except as
provided in such agreement.
          The Company may cause the certificate to be delivered upon issuance to
the Secretary of the Company as a depository for safekeeping until the
forfeiture occurs or the restrictions lapse pursuant to the terms of this
Agreement. Upon request of the Company, you shall deliver to the Company a unit
power, endorsed in blank, relating to the Restricted Units then subject to the
restrictions. Upon the lapse of the restrictions without forfeiture, the Company
shall cause a certificate or certificates to be issued without legend in your
name in exchange for the certificate evidencing the Restricted Units.

5.   Limitations Upon Transfer. All rights under this Agreement shall belong to
you alone and may not be transferred, assigned, pledged, or hypothecated by you
in any way (whether by operation of law or otherwise), other than by will or the
laws of descent and distribution and shall not be subject to execution,
attachment, or similar process. Upon any attempt by you to transfer, assign,
pledge, hypothecate, or otherwise dispose of such rights contrary to the
provisions in this Agreement or the Plan, or upon the levy of any attachment or
similar process upon such rights, such rights shall immediately become null and
void.   6.   Restrictions. By accepting this grant, you agree that any Units
which you may acquire upon vesting of this award will not be sold or otherwise
disposed of in any manner which would constitute a violation of any applicable
federal or state securities laws. You also agree that (i) the certificates
representing the Units acquired under this award may bear such legend or legends
as the Committee deems appropriate in order to assure compliance with applicable
securities laws, (ii) the Company may refuse to register the transfer of the
Units acquired under this award on the transfer records of the Partnership if
such proposed transfer would in the opinion of counsel satisfactory to the
Partnership constitute a violation of any applicable securities law, and
(iii) the Partnership may give related instructions to its transfer agent, if
any, to stop registration of the transfer of the Units to be acquired under this
award.   7.   Withholding of Tax. To the extent that the grant or vesting of a
Restricted Unit results in the receipt of compensation by you with respect to
which the Company or an Affiliate has a tax withholding obligation pursuant to
applicable law, unless other arrangements have been made by you that are
acceptable to the Company or such Affiliate, you shall deliver to the Company or
the Affiliate such amount of money as the Company or the Affiliate may require
to meet its withholding obligations under such applicable law. No issuance of an
unrestricted Common Unit shall be made pursuant to this Agreement until you have
paid or made arrangements approved by the Company or the Affiliate to satisfy in
full the applicable tax withholding requirements of the Company or Affiliate
with respect to such event.

3



--------------------------------------------------------------------------------



 



8.   Code Section 83(b) Election. You shall be permitted to make an election
under Section 83(b) of the Code, to include an amount in income in respect of
the Award of Restricted Units in accordance with the requirements of Section
83(b) of the Code.   9.   Binding Effect. This Agreement shall be binding upon
and inure to the benefit of any successor or successors of the Company and upon
any person lawfully claiming under you.   10.   Entire Agreement. This Agreement
constitutes the entire agreement of the parties with regard to the subject
matter hereof, and contains all the covenants, promises, representations,
warranties and agreements between the parties with respect to the Restricted
Units granted hereby. Without limiting the scope of the preceding sentence, all
prior understandings and agreements, if any, among the parties hereto relating
to the subject matter hereof are hereby null and void and of no further force
and effect. Any modification of this Agreement shall be effective only if it is
in writing and signed by both you and an authorized officer of the Company.  
11.   Governing Law. This grant shall be governed by, and construed in
accordance with, the laws of the State of Oklahoma, without regard to conflicts
of laws principles thereof.

                      Williams Partners GP LLC       Grantee    
 
                   
By:
                                     
 
                   
Name:
          Name:        
 
                   
 
                   
Title:
                   
 
                   

4